ELECTROGLAS ANNOUNCES THIRD QUARTER Fiscal 2008 Results SAN JOSE, CALIF. —March 20, 2008—Electroglas, Inc. (Nasdaq:EGLS), a leading supplier of wafer probing and software solutions for the semiconductor industry, today reported its operating results for the third fiscal quarter ended March 1, 2008. Revenue for the third quarter of fiscal 2008 was $11.6 million, a 2% increase over the second quarter of fiscal 2008 and an 18% increase over the third quarter of fiscal 2007.Bookings for the quarter were $13.9 million, a 3% increase over the second quarter of fiscal 2008, and an 8% increase over the same period last year. The book to bill ratio for the quarter was 1.2 despite a difficult market environment for semiconductor capital equipment.Net loss on a GAAP (Generally Accepted Accounting Principles) basis was $3.7 million, or $0.14 per share and $0.11 on a non-GAAP basis.A reconciliation of non-GAAP operating results to GAAP results is included below. “Despite soft business conditions for the industry, Electroglas had a very successful quarter,” stated Tom Rohrs, Chairman and CEO.“We had a number of significant accomplishments in Q3.Bookings reached $13.9 million, for the fourth consecutive quarterly increase and the highest level in six quarters.Most importantly, we signed a Volume Purchase Agreement for EG6000s with Amkor, one of the world’s leading test and assembly companies.This is a significant breakthrough in the ongoing market acceptance of the EG6000. We were granted two additional patentsfor our best in class technology. The transition of manufacturing to Flextronics continued with Flextronics providing 100% of the 200mm product in Q3.Operating cash usage was $200 thousand, the lowest level in years.In addition, we began a program to leverage our industry leading precision motion control technology by selling the standard EG6000 to OEMs specializing in micro assembly, inspection and MEMS applications.” Fourth Fiscal Quarter 2008 Business Outlook Electroglas expects revenue for the fourth fiscal quarter of 2008 to increase to the $12.5-$13.5 million range and to improve through the year as the Company’s products are adopted by new and existing customers. Investor
